Citation Nr: 0919597	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  98-10 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a service-connected lumbar spine disability prior 
to February 20, 1997.

2.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected lumbar spine disability from February 20, 
1997.

3.  Entitlement to an initial compensable disability rating 
for a service-connected thoracic spine disability prior to 
February 20, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected thoracic spine disability from February 
20, 1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968 and from December 1976 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating decision by which the RO 
granted service connection for residuals of a lumbar spine 
injury and residuals of a fracture of the thoracic spine at 
T-9 and assigned initial evaluations of 20 percent and 
noncompensable (0 percent), respectively, for these 
disorders; the Veteran appealed the evaluations assigned.  

By an August 1997 rating decision, the RO reviewed the 
ratings for the service-connected lumbar and thoracic spine 
disabilities and assigned a 40 percent evaluation for the 
lumbar spine disability and a 10 percent rating for the 
thoracic spine disability from February 20, 1997.  Despite 
the assignment of increased ratings for these disorders, the 
issues remain in appellate status since the Veteran has 
expressed continued disagreement with the ratings assigned.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision 
issued after a notice of disagreement which grants less than 
the maximum rating available does not "abrogate the pending 
appeal").  For each disability, the periods before and after 
February 20, 1997, will be separately considered.

The Board remanded the issues on appeal to the RO for further 
evidentiary and procedural development in November 2000, 
March 2004, and October 2006.

The issues of entitlement to an evaluation in excess of 40 
percent for a service-connected low back disability from 
February 20, 1997 and entitlement to an evaluation in excess 
of 10 percent for a service-connected thoracic spine 
disability from February 20, 1997 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Veteran will be advised if further action is required on his 
part.


FINDINGS OF FACT

1.  Before February 20, 1997, the Veteran's lumbar spine 
disability was manifested by no more than complaints of pain 
and discomfort, forward flexion to 70 degrees, normal 
strength, normal sensation, and normal gait.

2.  Before February 20, 1997, the Veteran's thoracic spine 
disability was manifested by no more than normal X-ray 
findings and no material residuals of an in-service injury to 
the thoracic spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
lumbar spine disability have not been met prior to February 
20, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).

2.  The criteria for entitlement to a compensable disability 
evaluation for the Veteran's service-connected thoracic spine 
disability have not been met prior to February 20, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5285-5010 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in November 2006.  

The Board is aware of the Court's recent decision in Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008) (holding that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life).  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  The issues herein concern appeals from initial rating 
decisions and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 28 
(2008) (holding as to the notice requirements for downstream 
earlier effective date claims following the grant of service 
connection: "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements").

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, the unfavorable AOJ decision that is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  Content complying 
notice was provided in March 2004 and November 2006.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, VA treatment records, and private medical records.  
The Veteran was afforded the opportunity to set forth his 
contentions at a hearing before a hearing officer at the RO.  
Furthermore, relevant VA medical examinations were provided.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims decided herein that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

The veteran's lumbar spine disability was rated 20 percent 
disabling before February 20, 1997 under 38 C.F.R. § 4.71a, 
former Diagnostic Code 5295 (lumbosacral strain).  The 
Veteran's thoracic spine disability was rated zero percent 
disabling before February 20, 1997 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285-5010.  See also 38 C.F.R. § 4.20.  

The Board will eventually evaluate the veteran's service-
connected lumbosacral and thoracic spine disabilities under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  In this decision, the Board will consider only the 
old criteria, as the period in question is before the 
effective date of the amended spinal regulations.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

(i.) The former schedular criteria

Under Diagnostic Code 5295 (lumbosacral strain), the 
following levels of disability are included.

40 percent, severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 percent, with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position;

10 percent, with characteristic pain on motion;

0 percent, with slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5285 (vertebra, fracture of, 
residuals), a 100 percent evaluation contemplates vertebra 
fractures with cord involvement, bedridden, or requiring long 
leg braces; a 60 percent evaluation contemplates vertebra 
fractures without cord involvement but with abnormal mobility 
requiring a neck brace.  In other cases, the disability is to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrative deformity of 
vertebral body.

Diagnostic Code 5010 specifies that arthritis due to trauma 
substantiated by X-ray findings will be rated as degenerative 
arthritis (Diagnostic Code 5003).  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  In the absence of limitation of motion, a 10 
percent rating may be assigned for arthritis with X-ray 
evidence of involvement of a major joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2002).  (For the purposes of 
rating disability from arthritis, VA regulations consider the 
thoracic vertebrae a group of minor joints, ratable on parity 
with major joints.  See 38 C.F.R. § 4.45(f) (2002).)

Lumbar spine disability prior to February 20, 1997

The veteran's service-connected lumbar spine disability was 
been rated 20 percent disabling by the RO under the 
provisions of Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002).  

An April 1992 X-ray study of the lumbar spine revealed no 
bony abnormalities.

On January 1993 VA examination, the lumbar spine was tender 
to sensation.  Forward flexion was to 70 degrees, extension 
was to 10 degrees, and rotation was to 20 degrees.  Strength, 
sensation, gait, and deep tendon reflexes were normal.  The 
diagnosis was residuals of a lumbar spine injury.

An April 1993 X-ray study of the lumbar spine indicated a 
slightly reduced disc space at L5-S1.

In May 1993, the Veteran testified at a hearing before a 
hearing officer at the RO.  He expressed complaints of 
constant pain, disturbed sleep due to pain, and the need for 
analgesics and muscle relaxants.  The pain, moreover, 
radiated into the lower extremities on occasion.  

A review of the evidence suggests that an evaluation in 
excess of 20 percent is not warranted for the period before 
February 20, 1997.  An evaluation of 40 percent is not 
appropriate under Diagnostic Code 5295 because such symptoms 
as listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, and narrowing or irregularity of joint 
space have not been shown.  

The Board has reviewed other potentially applicable 
diagnostic codes in effect prior to February 20, 1997.  Under 
Diagnostic Code 5292 (lumbar spine limitation of motion), a 
40 percent evaluation necessitated severe spinal limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2002).  

The Board observes that the words "slight" and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2008).

It should also be noted that use of terminology such as 
"mild" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

A 40 percent evaluation is not warranted for the Veteran's 
low back disability prior to February 20, 1997 because the 
limitation of motion of the Veteran's lumbar spine could not 
be characterized as severe before that date.  Indeed, forward 
flexion was to 70 degrees, and movement was not materially 
restricted in any direction.

The Board need not discuss the application of the revised 
rating criteria because they became effective September 23, 
2003 and may only be applied from that date.  VAOPGCPREC 3-
2000.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2002) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  No 
further compensation is warranted under the foregoing 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown during the relevant 
period.  Furthermore, the evidence does not reflect that the 
Veteran suffered from weakened movement, excess fatigability, 
or incoordination before February 20, 1997.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder low back disability resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization before February 20, 1997.  His 
disability picture is contemplated by the rating schedule.  
Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Thoracic spine  disability prior to February 20, 1997

The veteran's service-connected thoracic spine disability was 
rated zero percent disabling before February 20, 1997 under 
the provisions of Diagnostic Code 5285-5010.  38 C.F.R. 
§§ 4.20, 4.71a.

On January 1993 VA examination, no specific mention of the 
thoracic spine was made.

The Veteran did not specifically testify regarding the 
thoracic spine during his May 1993 hearing but indicated that 
he used a back brace during episodes of pain.

A July 1995 X-ray study of the thoracic spine revealed normal 
height of the vertebral bodies and disc spaces, and the 
examination was assessed as unremarkable.  

In the January 1993 rating decision that gave rise to the 
instant appeal, the RO granted service connection for a 
thoracic spine disability based on an in-service thoracic 
spine compression fracture, but in the absence of apparent 
residuals, it assigned a noncompensable evaluation.  Indeed, 
the July 1995 radiologic study confirms the normal state of 
the thoracic spine before February 20, 1997.  In the absence 
of residuals, no more than a zero percent evaluation can be 
assigned under Diagnostic Code 5285.  See 38 C.F.R. § 4.31.

The Board observes that there are no diagnostic codes under 
the former spinal rating criteria that would apply to the 
Veteran's condition, as ankylosis, limitation of motion, and 
intervertebral disc syndrome have not been diagnosed with 
respect to the thoracic spine at any time before February 20, 
1997.

No compensation is warranted under Diagnostic Codes 5003 or 
5010 because degenerative arthritis has not been established 
by X-ray findings.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  No further compensation is warranted under 
the foregoing provisions because functional loss due to pain 
and weakness causing additional disability beyond that 
reflected on range of motion measurements has not been shown 
during the relevant period.  Furthermore, the evidence does 
not reflect that the Veteran suffered from weakened movement, 
excess fatigability, or incoordination of the thoracic spine 
before February 20, 1997.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected thoracic spine disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization before February 20, 1997.  His 
disability picture is contemplated by the rating schedule.  
Under these circumstances, the Board finds that the Veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a service-connected lumbar spine disability prior to 
February 20, 1997 is denied.

Entitlement to an initial compensable disability rating for a 
service-connected thoracic spine disability prior to February 
20, 1997 is denied.


REMAND

This appeal has been pending for many years, and it is 
regrettable that the Board has to remand the issues of 
entitlement to an evaluation in excess of 40 percent for a 
service-connected lumbar spine disability from February 20, 
1997 and entitlement to an evaluation in excess of 10 percent 
for a service-connected thoracic spine disability from 
February 20, 1997 yet again.  In order, however, to ensure 
full compliance with applicable law and regulations and in 
order to ensure the outcome most favorable to the Veteran, 
the Board is compelled to seek further development of the 
evidence.

The Board notes that the Veteran has submitted potentially 
relevant evidence that has not been reviewed by the RO.  He 
did not indicate that he wished to waive initial RO 
consideration of this evidence.  Thus, the RO must consider 
the complete record before the Board renders a decision on 
the remaining issues on appeal.  
38 C.F.R. § 20.1304(c) (2008).  

Furthermore, the Veteran's service-connected lumbar spine and 
thoracic spine disabilities have not been evaluated in four 
years.  VA's statutory duty to assist the Veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  As such, a comprehensive VA orthopedic 
examination must be scheduled for an evaluation of the 
current state of the Veteran's lumbar and thoracic spine 
disabilities as described below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO/AMC should insure that updated 
treatment records concerning the lumbar 
spine and thoracic spine disabilities are 
obtained and added to the claims folder.

2.  Schedule a VA orthopedic examination 
in order to assess the current severity of 
the service-connected lumbar spine and 
thoracic spine disabilities.  All symptoms 
should be described in detail; the 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with each of the service-connected 
disabilities.  The examiner should be 
requested to provide an opinion as to the 
extent that lumbar or thoracic pain limits 
the veteran's functional ability.  The 
examiner should also be requested to 
determine whether, and to what extent, the 
lumbar spine and thoracic spine 
disabilities exhibit weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the lumbar spine and 
thoracic spine disabilities on range of 
motion.  Spinal range of motion 
measurements should be provided.  A 
rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service treatment records, 
must be made available to the examiner for 
review in conjunction with the 
examination.  In the examination report, 
the examiner must indicate whether 
pertinent records in the claims file were 
reviewed.

2.  Readjudicate the remaining claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


